Citation Nr: 1104810	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  08-35 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel





INTRODUCTION

The Veteran had active service from September 1956 to October 
1957. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  

The Veteran was scheduled to testify at a hearing before a 
Veterans Law Judge at the RO in November 2010, but he cancelled 
his hearing request in advance.  His request for a hearing is 
accordingly deemed to have been withdrawn.  See 38 C.F.R. § 
20.704(c) (2010).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran when 
further action is required.


REMAND

Upon review, the Board finds that the Veteran's claims must be 
remanded for further action.

In particular, the Board finds that a VA examination is 
necessary.  The Veteran has credibly asserted that he had noise 
exposure during service.  The post-service medical evidence does 
not contain audiologic evaluation results showing either 
controlled speech discrimination test (Maryland CNC) scores or 
puretone audiometry test auditory thresholds.  Nonetheless, such 
evidence reflects complaints of Veteran tinnitus, and reveals 
that he has received hearing aids through VA.  He contends that 
his current hearing loss disability and tinnitus were incurred 
during his active service.  

In other words, the evidence shows (1) competent evidence 
indicating that the Veteran has tinnitus and impaired hearing 
that may considered a disability for the purposes of applying the 
laws administered by VA.  See 38 C.F.R. § 3.385.  There is also 
(2) evidence establishing that the Veteran had acoustic trauma 
during service; and (3) an indication that the disabilities may 
be associated with his acoustic trauma during service.  Because 
the record otherwise lacks sufficient competent evidence upon 
which the Board can make a decision, remand for a VA examination 
is necessary.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4)(i).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1. The RO should send the Veteran a letter 
requesting that he provide the names, 
addresses, and approximate dates of treatment 
for all health care providers who may have 
additional records pertinent to his claim.   

2.  After the Veteran has signed any 
necessary releases, the RO should make as 
many attempts as necessary to obtain all 
pertinent records identified by the Veteran, 
if not already associated with the claims 
file.  The RO should also obtain all of the 
Veteran's VA outstanding treatment records.  

All records obtained must be associated with 
the claims file.  Further, all attempts to 
procure any identified records must be 
documented in the claims file and, if any 
records cannot be obtained, a notation to 
that effect should be inserted in the file.  
The Veteran is to be notified of any 
unsuccessful efforts in order to allow him 
the opportunity to obtain and submit those 
records for VA review.

3.  After completing the above requested 
development, the RO should undertake any 
further development warranted by the record.  
Thereafter, schedule the Veteran for a VA 
audiologic examination to determine the 
nature and likely etiology of the claimed 
hearing loss disability and tinnitus.  The 
entire claims file, including a copy of this 
remand, must be made available to the 
examiner for review.  

Accordingly, the examiner is asked to review 
the pertinent evidence, including the 
Veteran's lay assertions, and also undertake 
any indicated studies.  Furthermore, all 
necessary tests and studies, to include 
audiometry and speech discrimination testing 
for each ear, should be performed.  

The examiner is asked to report in detail all 
audiometry test results and should 
specifically indicate whether the Veteran 
currently has hearing loss in either ear to 
an extent recognized as a disability for VA 
purposes (i.e., an auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz of 40 decibels or greater; or an 
auditory threshold for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 
Hertz of 26 decibels or greater; or speech 
recognition scores using the Maryland CNC 
Test of less than 94 percent).  

If the examiner determines that the Veteran 
has a hearing loss disability for VA purposes 
in either ear, and/or tinnitus, then the 
examiner is asked to offer an opinion as to 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that his hearing loss disability 
and/or tinnitus was incurred during his 
active service, or is otherwise etiologically 
related to his active service, to include as 
the result of noise exposure or other 
acoustic trauma.  

The examiner should prepare a report setting 
forth all examination findings, along with a 
complete rationale for all opinions and 
conclusions reached.  It is imperative that 
the examiner offer a detailed analysis for 
all conclusions and opinions reached 
supported by specific references to the 
Veteran's claims file, including the in-
service and post-service medical records, and 
the Veteran's lay assertions.  

4.  After completing the requested actions, 
and any additional notification and/or 
development warranted by the record, the RO 
should readjudicate the remanded claims in 
light of all pertinent evidence and legal 
authority and addressing all relevant 
theories of entitlement.  If any benefit 
sought on appeal remains denied, the RO 
should furnish to the Veteran and his 
representative, if any, an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for all 
determinations, and affords the appropriate 
time period to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


